Case 17-11375-BLS Doc 4328 Filed 02/23/21 Pagelof5

Creer
wn fe
UNITED STATES BANKRUPTCY COURT 99 |

FOR THE DISTRICT OF DELAWARE TFEB 23 AM 10: 19

VLE

 

 

In re:

Chapter 11

TK HOLDINGS, INC., e¢ al, Case No 17-11375 (BLS)

Debtors .
Hearing Date: March 17, 2021 at 11:30 am ET

 

 

CLAIMANT CARBIDE’S RESPONSE TO FIRST JOINT OMNIBUS
OBJECTION OF ERIC D. GREEN, IN HIS CAPACITY AS TRUSTEE OF
THE TAKATA AIRBAG TORT COMPENSATION TRUST FUND, AND
JOSEPH J. FARNAN, JR., IN HIS CAPACITY AS TRUSTEE OF THE
REORGANIZED TK HOLDINGS TRUST (NON-SUBSTANTIVE) T
INSUFFICIENT DOCUMENTATION CLAIMS)

NOW COMES Imtiaz Carbide, and in response to the noted joint objection, states
as follows:

1. This Court has jurisdiction to decide the Claim Objections and this is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(B).

2. The record reflects that, among other products, Takata manufactured airbag inflators
containing phase-stabilized ammonium nitrate ("PSAN"), which had the potential to
rupture upon airbag deployment, causing death and serious injury to automobile occupants.
3. That this court set a December 27, 2017 deadline for filing a PPIC Proof of Claim.
Such claims included a class of individuals asserting claims for economic loss.

4. On February |, 2021, Eric Green, in his capacity as Trustee, filed pursuant to
Document 4294-2, an itemization of claims believed to be objectionable. On page 2 of such

attachment, Trustee lists Claimant’s claim as “no liability.”
 

Case 17-11375-BLS Doc 4328 Filed 02/23/21 Page2of5

5. Claimant understands that a claim holder must establish the prima facie validity of the
claim. Bankruptcy Rule 3001(f) provides that a proof of claim executed and filed in
accordance with the rules of procedure (1.e., includes the facts and documents necessary to
support the claim), constitutes prima facie evidence of the validity and amount of the claim.
Fed. R. Bankr. P. 3001(f). Jn re Samson Res. Corp, 569 B.R. 605,615 (Bankr. D Del. 2017)
6. Claimant Carbide timely filed an objection pursuant to Claim Number P-0038349 in the
amount of $3,000.00. The claimant has established prima facie validity of his claim. The
claimant has a valid and enforceable claim. On March 10, 2019, Claimant filed proofs of
sufficiency of his claim with this court with proper service on all parties.

7. The burden of proof for a claim filed in a bankruptcy proceeding "rests on different

parties at different times." /n re Allegheny Int'l, Inc., 954 F.2d 167, 173 (3d Cir. 1992).

8. The claim objector must then produce evidence that, "if believed, would refute at least
one of the allegations that is essential to the claim's legal sufficiency." At that point, the
burden shifts back to the claim holder to prove the validity of the claim by a preponderance
of the evidence.

9. Here, there has been absolutely no evidence to refute the prima facie claim.
Additionally, Claimant supported his notice of claim with probative and sufficient evidence
regarding losses and damage in relation to the Takata inflators. The Takata inflators are the
heart of this bankruptcy proceeding.

10. In this case, the Claimants met their initial burden when they filed their proofs of claim.
The Court must determine whether the Trust has provided sufficient evidence to adequately
rebut the validity of their claims.

11. Claimant has provided a sworn statement to support his Claim.
12. The preponderance of the evidence supports Claimant’s assertion that the damages
suffered by the Claimant were a sole and proximate result of the Takata inflators and
airbags.

13. Claimant stands on his pleadings and evidence pursuant to the supporting authority and
arguments.

14. Claimant’s claim is not subject to dismissal, disallowal, or expungement.

WHEREFORE, Claimant, Imtiaz Carbide respectfully requests this Honorable Court enter
an order denying the Trustee’s objection to his claim.

Dated: February 15, 2021
Chicago, Illinois

Imtiaz Carbide

s/Imtiaz Carbide

Imtiaz Carbide

1976 Georgetown Ln
Hoffman Estsates IL 60169
icarbide@yahoo.com

Case 17-11375-BLS Doc 4328 Filed 02/23/21 Page3of5

 

 
Case 17-11375-BLS Doc 4328 Filed 02/23/21 Page4of5

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re:

TK HOLDINGS, INC., e7 al,
Debtors

 

Chapter 11
Case No 17-11375 (BLS)
Hearing Date: March 17, 2021 at 11:30 am ET
AFFIDAVIT
The undersigned, first duly sworn under oath, states as follows:
1. I incorporate and restate all paragraphs 1-12 of the response to the objection filed on my

behalf on February 15, 2021.
2. I have suffered damages as a result of the Takata airbags on my vehicle.

Further Affiant Sayeth Naught

Imtiaz Carbide
s/ Imtiaz Carbide

 
— at Se! ee ee llr ll? ee ee, Ue” Ue Pe ee ey) Se) a eer ee ve ee
Case 17-11375-BLS Doc 4328 Filed 02/23/21 Page5of5

FOR THE DISTRICT OF DELAWARE

 

 

 

In re: Chapter 11

TK HOLDINGS, INC., et al., Case No. 17-11375 (BLS)
Debtors Jointly Administered

TO: BROWN RUDNICK LLP BLANK ROME LLP
David J. Molton Stanley B. Tarr
Howard S. Steel 1201 N. Market Street, Suite 800
Seven Times Square Wilmington, Delaware 19801
New York, New York 10036 tarr@blankrome.com

dmolton@brownrudnick.com, gcicero@brownrudnick.com
uegeonuigwe@brownrudnick.com

Pachulski, Ziehl & Jones LLP See Attached Service List
Ljones@pszjlaw.com
dberthenthal@pszjlaw.com

pkeane@pszjlaw.com
NOTICE OF FILING

PLEASE TAKE NOTICE that on the 15" day of February 2021, I have filed with the Bankruptcy
Court for the District of Delaware, Claimant’s Objection, to all above counsels and service lists at
their respective emails and/or addresses via first class mail, copies of which are attached hereto and
herewith served upon you.

/s/Imtiaz Carbide

PROOF OF SERVICE BY MAIL

|
UNITED STATES BANKRUPTCY COURT
The undersigned certifies that a copy of the foregoing instrument was served upon the attorney
of record of the party to the above cause via email on 2/15/2021 to all parties on attached service list.
)

‘s/Imtiaz Carbide

Imtiaz Carbide

Imtiaz Carbide

1976 Georgetown Ln
Hoffman Estsates IL 60169
icarbide@yahoo.com

 

 
